The opinion of the court was delivered by
Garrison, J.
The only question tiia-t we find it necessary to decide is whether the title of the act of April 20th, 1909 (Pamph. L., p. 304), expresses the object of the act. That it expresses the result of the act, viz., to change and amend the title of another act, is clear enough, hut what the change is, *198which it is the object of the act to bring about, can be neither ascertained nor divined without consulting the body of the act. Upon consulting the body of the act, it is ascertained that its object is to make the title of an act passed in 1894 read in a particular .way, from which it may well be that lawyers who happen to be acquainted with the recent course of judicial decision in this state upon the subject of the Collateral Inheritance Tax law may divine that the purpose of having the title of the specified act read in this particular way, was to render valid the act oE 1894, which had been held to be unconstitutional, for the lack of some such title as that attempted to be supplied by the act that is now before us. It would be going a long way to say that this purpose must be expressed in the title of the act. The constitution does not say so. It says that the object of the law must be so expressed. There is a distinction between “purpose” and “object” as used in such a context. “Purpose” is something placed before the mind as an aim or desideratum j “object” is the end to be attained by a given action or effort. Webster notes .the distinction and does not even rank them as synonyms. A purpose.is internal, an object external; indeed, an object is a purpose externalized. Purpose, moreover, is applied to persons, object to things. Hence, while the law maker has a purpose, the law that he makes has an object. So, that speaking for myself, I do not think that it is necessary that the title of the act of 1909 should express that the purpose of that act was to validate the act of 1894, but I do think that such title must express what this act is going to do to the title of that act. It is clear that the act of 1909 does a particular thing- to the title of the act of 1894, and that that was its object; hence that is what it should express in its title. To say, as this title does, that the object of the act is to change the title of another act, is to say nothing to the point. No information is thereby given; everything is left to be learned from the bodjr of the act. The title of the present act therefore is not “in the way of being a notice of what is doing,” as Chief Justice Beasley puts it in Rader v. Union, 10 Vroom 509. The object of the act, as has been said, was to make the *199title of tlie act of 1894 read in a particular way, the result of which, it is true, was to change the old title, just as the purpose was to validate the old act, but as it is not necessary to express the purpose in the title, so it will not suffice to express the resultj it is the object that must be expressed.
Now, the object of any law is the particular thing it brings into existence. In the present case, what this particular tiling is the title of the act does not mention. It was said in one of our opinions that the title of an act was in the nature of a label by which the object of tbe act is displayed; if this metaphorical label be imagined to have stamped upon it the word “changed,” the amount of information thereby imparted would be precisely paralleled by the extent to which the present title fails to fulfill the constitutional function of giving notice.
Not only is this the conclusion that is required by reason, but the practical effect of the contrary view is so •monstrous as to amount to a conclusive argument in itself. For what may lawfully be done as io one act of the legislature may lawfully be done as to all legislative acts. So that every act-passed during the entire session of a legislature might be lawfully enacted under precisely the same title which was wholly alien to the object of any one of such acts, and later an apt title could be given to each act by a series of amendatory acts, the title of each of which was identically the same, so that neither the title of the original act nor of such amendatory act would express in the remotest degree the object of any act passed during the entire session.
To illustrate: Laws by the scores, or hundreds, might be enacted regulating marriage or divorce, estates or descent, crimes, the practice of law- or what not, each under the title “An act concerning clams and oysters,” and afterward an appropriate title be given to each under a title that read “An act to change and amend the title of an act entitled An act-concerning clams and oysters.’ ” So, that the whole body of our statute law might be changed without a syllable of constitutional notice having been given to anyone by the title of any of the acts by which such change was affected.
*200I think 1 have sufficiently indicated that in my opinion the act of 1909, by reason of- its defective title, is an invalid enactment.
In discussing the sufficiency of the title of the act of 1909, it has been in a measure assumed that if such title had expressed the object of the act, the act of 1894 would have been rehabilitated as a valid statute. This, however, is merely an assumption; it is not now decided. The question is not free from difficulty, and its importance to persons not before us ma}^ be great. Under these circumstances the question should not be decided in view of the fact that, as regards the present ca.se, such decision would be either nugatory or else merely cumulative.
The assessment is set aside.